Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144093                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144093
                                                                   COA: 295169
                                                                   Kent CC: 09-001077-FC
  LUIS ALBERTO GUTIERREZ,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 2, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2012                       _________________________________________
           y0328                                                              Clerk